Title: From Thomas Jefferson to John H. Craven, 3 June 1806
From: Jefferson, Thomas
To: Craven, John H.


                        
                            June 3. 1806.
                        
                        John H. Craven in account   Dr. 
                  
                     
                        
                           
                           
                           
                           
                           £
                           s 
                           
                           d
                        
                        
                           1805.
                           Apr. 8.
                           
                           To balance per settlemt of this day
                           93–
                           11–
                           4
                        
                        
                           1806.
                           Jan. 1.
                           
                           To rent for 1805. now become due
                           350–
                           0–
                           0
                        
                        
                           1804.
                           June 6.
                           }
                           To nails as by Lilly’s account
                           1–
                           12–
                           9
                        
                        
                           
                              05.
                           Aug. 17.
                        
                        
                           
                              05.
                           Dec. 18.
                           }
                           To nails as by J. H. Freeman’s acct.
                           
                              0–
                           
                           
                              18–
                           
                           
                              3
                           
                        
                        
                           
                              06.
                           May 17.
                           
                           
                           
                        
                        
                           
                           
                           
                           
                           446–
                           2–
                           4
                        
                     
                  
                  June 3. 1806.
                  Settled this day & the balance of 35. £ 17. s 6½d acknoleged due to Th: Jefferson	
                  
                     
                        
                           
                           
                                 with Th: Jefferson   Cr.
                           
                           
                           
                           
                        
                        
                           
                           
                           
                           £
                           s
                           d
                        
                        
                           By 
                           191. ℔ butter @ 1/3 from Apr. 11. 05. to May 20. 06.
                           11–
                           18–
                           9
                        
                        
                           
                           
                              10. ℔ wax @ 1/6 July 22. 05.–Apr. 10. 06
                           0–
                           15–
                           0
                        
                        
                           
                           179½ bush. wheat @ 8/ July 30. 05.–Oct. 18.
                           71–
                           16–
                           0
                        
                        
                           
                           216. bush. oats @ 2/6 Aug. 12. 05–Apr. 10. 06
                           27–
                           0–
                           0
                        
                        
                           
                           110 ℔ beef @ 3½ d
                           } Oct. 13. 05.–Oct. 27.
                           5–
                           16–
                           7
                        
                        
                           
                           254. ℔ do. @ 4d.
                        
                        
                           
                           
                              5½ ℔ bacon. Oct. 13.
                           0–
                           5–
                           6.
                        
                        
                           
                           300. barrels corn @ 12/6
                           187–
                           10–
                           0
                        
                        
                           
                           
                              2. muttons. Mar. 20. 06.
                           1–
                           4–
                           0
                        
                        
                           
                            
                              16 ℔ veal. @ 6d. May 21. 06
                           
                           8–
                           0
                        
                        
                           
                           Thenia’s hire
                           2–
                           0–
                           0
                        
                        
                           
                           waggon hire 22½ days @ 20/
                           22–
                           10–
                           0
                        
                        
                           
                           oxcart do. 2½ days @ 16/
                           
                               
                                   2–
                           
                           
                              0–
                           
                           
                              0
                           
                        
                        
                           
                           
                           333–
                           3–
                           16
                        
                     
                  
                  
                     
                        
                           By furnished James Dinsmore as follows.                                                                                                                                                                                                                                                   
                           
                           £
                           s
                           d
                           
                           
                           
                        
                        
                           05.
                           Apr. 29–06. May 12.
                           butter 60½ ℔ @ 1/3
                           
                           3–
                           15–
                           7½
                           
                           
                           
                        
                        
                           05.
                           May 25.–06. May 4.
                           veal 100. ℔ @ 6d.
                           
                           2–
                           10–
                           0
                           
                           
                           
                        
                        
                           05.
                           July 1.–06. Jan. 3.
                           beef 169½ ℔ @4½ d
                           }
                           9–
                           5–
                           6
                           
                           
                           
                        
                        
                           
                           
                           
                              366. ℔ @ 4d.
                           
                           
                           
                        
                        
                           05.
                           July 11.–06. Jan. 3. 
                           flour. 87. ℔ @ 4d.
                           }
                           4–
                           4–
                           6
                           
                           
                           
                        
                        
                           
                           
                           
                              54. ℔ @ 3 d.
                           
                           
                           
                        
                        
                           
                           
                           
                              1. barrel 42/
                           
                           
                           
                        
                        
                           05.
                           Nov. 11.
                           turnips. 16. bush. @ 2/6
                           }
                           3–
                           17–
                           0
                           
                           
                           
                        
                        
                           
                           
                           potatoes 4. bush. @ 3/
                           
                           
                           
                        
                        
                           
                           
                           cabbages. 100. @ 3d.
                           
                           
                           
                        
                        
                           05. 
                           Dec. 21.
                           pork 1006. ℔ @ 48/
                           
                           24–
                           2–
                           6
                           
                           
                           
                        
                        
                           06.
                           Mar. 24. Apr. 13.
                            stoat 11. ℔ @  d.
                           
                           
                           5–
                           6
                           
                           
                           
                        
                        
                           06.
                           Jan. 3.
                           vinegar 1½ gallon
                           
                           ___
                           
                              4—
                           
                           
                              6
                           
                           48–
                           5–
                           1½
                        
                        
                           By furnished J. H. Freeman as follows.
                           
                           
                           
                           
                           
                           
                        
                        
                           06.
                           Feb.–Apr. 12.
                           Oats. 81½ bush. @ 2/6
                           
                           10–
                           3–
                           9
                           
                           
                           
                        
                        
                           
                           Mar. 20.
                           Muttons. 2. @ 12/
                           
                           _1–
                           
                           
                              4–
                           
                           __
                           11–
                           7–
                           9
                        
                        
                           
                           May 29. By James Walker’s order of this date
                           
                           
                           
                           8–
                           3–
                           8
                        
                        
                           
                           
                           
                           401–
                           0–
                           4½
                           
                           
                           
                        
                        
                           
                           
                              By Wm. Stewart’s do.
                           
                           
                           
                           7–
                           15–
                           8
                        
                        
                           
                           June 3. By 23 ℔ butter do this day
                           
                           
                           
                           
                           1–
                           8–
                           9
                        
                        
                           
                           
                              Balance due Th:J.
                           
                           
                           
                           
                           
                              35–
                           
                           
                              17–
                           
                           
                              6½
                           
                        
                        
                           
                           
                           
                           
                           
                           
                           446–
                           2–
                           4
                        
                        
                           
                           
                           
                           
                           
                           
                           
                           
                           
                        
                     
                  
                        
                            Th: Jefferson
                     
                     John H. Craven
                     
                        
                    